—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme *571Court, Nassau County (Bucaria, J.), entered May 22, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly sustained injuries from splinters from a wooden bench in the defendant’s waiting room. Contrary to the plaintiff’s contention, on its motion for summary judgment the defendant met its burden of establishing its lack of awareness of the existence of the alleged defect at the time and place of the occurrence giving rise to the plaintiff’s injuries (see, Masotti v Waldbaums Supermarket, 227 AD2d 532). The plaintiff presented no evidence, in opposition to the motion for summary judgment, showing that the defendant either created the allegedly defective condition, had actual notice of it, or that the condition was visible and apparent and had existed for a sufficient period of time prior to the accident so as to permit the defendant’s employees to discover and remedy it (see, Masotti v Waldbaums Supermarket, supra, at 553; see also, Nabson v Mardall Realty Corp., 257 App Div 659).
The appellant’s remaining contentions are without merit. Bracken, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.